          Case 3:20-cv-02892-VC Document 56 Filed 10/27/20 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11   INFORMATECH CONSULTING, INC.,                           Case No. 3:20-cv-02892-VC
     and STUDIO 1220, INC., Individually and                      CONSOLIDATED
12   on behalf of All Others Similarly Situated,
                                                             [Assigned for all purposes to
13                  Plaintiffs,                              Judge Vince Chhabria]
14             v.
15   BANK OF AMERICA CORPORATION;                            [PROPOSED] ORDER
     BANK OF AMERICA, N.A.; and                              GRANTING BANK OF
16   INTRALINKS, INC.,                                       AMERICA CORPORATION
                                                             AND BANK OF AMERICA,
17                  Defendants.                              N.A.’S MOTION TO INCREASE
                                                             PAGE LIMITS
18
19
20
21
22
23
24
25
26
27
28
     _____________________________________________________________________________
     Informatech Consulting, Inc, et al. v. Bank of America Corporation, et al. Case No. 3:20-cv-02892-VC
     [PROPOSED] ORDER GRANTING BOFA’S MOTION TO INCREASE PAGE LIMITS                            Page 1 of 3
Case 3:20-cv-02892-VC Document 56 Filed 10/27/20 Page 2 of 3
          Case 3:20-cv-02892-VC Document 56 Filed 10/27/20 Page 3 of 3


 1                                  CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that on this 20th day of October 2020, true
 3   and correct copies of [PROPOSED] ORDER GRANTING BANK OF
 4   AMERICA CORPORATION AND BANK OF AMERICA, N.A.’S MOTION
 5   TO INCREASE PAGE LIMITS was filed with the Court and served on all parties
 6   to this action via the CM/ECF.
 7                                                          /s/Arlene R. Yang
                                                            Arlene R. Yang
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     _____________________________________________________________________________
     Informatech Consulting, Inc., et al. v. Bank of America Corporation, et al. Case No. 3:20-cv-02892-VC
     [PROPOSED] ORDER GRANTING BOFA’S MOTION TO INCREASE PAGE LIMITS                             Page 3 of 3
